Title: [Diary entry: 14 June 1788]
From: Washington, George
To: 

Saturday 14th. Thermometer 66 in the Morning—69 at Noon and 68 at Night. Wind at No. E. and Showery all day. Hoeing and plowing balks in the New grd. at Mansn. Ho. with the People from Muddy hole & 2 plows from the Ferry, 3 from Frenchs, and 1 from Muddy hole. At Muddy hole threw a furrow to the Irish Potatoes (back of the one that first covered them). At the River Plantation, all hands were planting Potatoes & weeding Corn. The Plows were throwing a furrow (on each side) to the Corn, covering Potatoes, &ca. The Pumpkins were also weeded and the Planting of Potatoes compleated at this place; qty. 269¾ Bushels. Plows prevented working here yesterday—but this day after putting in & compleating their work for the Potatoes plowed between the Pumpkins & then went into field No. 8 to

prepare what remained of the unsowed part for Buck Wheat &ca. At Dogue Run the hands were yesterday & to day weeding Corn—3 plows previously throwing a furrow on each side to it—little or no plowing here yesterday owing to the rain. At French’s weeding Pumpkins and setting Corn. At the Ferry they were employed in doing the latter. Finished cutting the Clover at French’s. Colo. Harrison and Mr. Corbn. Washington came here to Dinner, and stayed all Night.